



Exhibit 10.23
RESTRICTED SHARE AGREEMENT
UNDER THE BROOKDALE SENIOR LIVING INC.
2014 OMNIBUS INCENTIVE PLAN


This Award Agreement (this “Agreement”), dated as of ________________ (the “Date
of Grant”), is made by and between Brookdale Senior Living Inc., a Delaware
corporation (the “Company”), and ________________ (the “Participant”).
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Amended and Restated Brookdale Senior Living Inc. 2014 Omnibus Incentive
Plan (as amended and/or restated from time to time, the “Plan”). Where the
context permits, references to the Company shall include any successor to the
Company. For purposes of this Agreement, references to the Participant’s
“employment by the Company” or other similar terms shall be references to the
Participant’s service as a Non-Employee Director.


1.-Grant of Restricted Shares. The Company hereby grants to the Participant
_________ shares of Common Stock (such shares, the “Restricted Shares”) under
the Plan, which shall be subject to all of the terms and conditions of this
Agreement and the Plan.


2.Restrictions.- Until the vesting of Restricted Shares occurs as provided in
Section 3 hereof, or as otherwise provided in the Plan, no transfer of the
Restricted Shares or any of the Participant’s rights with respect to the
Restricted Shares, whether voluntary or involuntary, by operation of law or
otherwise, shall be permitted. Effective upon the vesting date of the Restricted
Shares pursuant to Section 3 the foregoing restrictions shall lapse with respect
to such vested shares, which thereafter shall no longer be deemed to be
outstanding Restricted Shares under this Agreement. Unless the Administrator
determines otherwise, upon any attempt to transfer Restricted Shares or any
rights in respect of Restricted Shares before the lapse of such restrictions,
such Restricted Shares, and all of the rights related thereto, shall be
immediately forfeited by the Participant and transferred to, and reacquired by,
the Company without consideration of any kind.


3.Vesting.


(a)    General. Subject to the provisions set forth below, the Restricted Shares
shall vest on the earlier to occur of October 29, 2020 or the date that the
Company’s 2020 Annual Meeting of Stockholders is held (the “vesting date”),
subject to the continued service of the Participant as a director of the Company
as of such vesting date.


(b)    Following Change in Control. Upon the occurrence of a Change in Control,
the Restricted Shares shall vest effective upon the date of such Change in
Control.


(c)    Following Certain Terminations of Service as a Director. Except as
otherwise provided in this Section 3(c), upon termination of the Participant’s
service as a director of the Company for any reason, all unvested Restricted
Shares outstanding effective as of the date of such termination shall be
immediately forfeited by the Participant and transferred to, and reacquired by,
the Company without consideration of any kind and neither the Participant nor
any of the Participant’s successors, heirs, assigns, or personal representatives
shall thereafter have any further


1

--------------------------------------------------------------------------------





rights or interests in such Restricted Shares. Notwithstanding the foregoing or
anything herein to the contrary, in the event that the Participant’s service as
a director is terminated by death or Disability, the Restricted Shares shall
vest effective upon the date of such termination.


4.No Fractional Shares. Notwithstanding anything in this Agreement to the
contrary, no fractional shares shall vest or be issuable under this Agreement,
and any such fractional shares shall be rounded down to the next whole share.


5.Rights as a Stockholder. The Participant shall have no voting rights with
respect to Restricted Shares outstanding on the applicable record date. Any
ordinary or extraordinary cash or stock dividend that may be declared and paid
on the Common Stock with a record date on or after the Date of Grant and prior
to the vesting date of Restricted Shares shall be deposited in an account and be
paid upon, and subject to, the vesting of the underlying Restricted Shares. For
the avoidance of doubt, the Participant shall not be entitled to payment of
dividends or dividend equivalents with respect to a Restricted Share unless and
until the underlying Restricted Share vests in accordance with this Agreement,
and all such dividends or dividend equivalents with respect to the underlying
Restricted Share shall forfeit upon the forfeiture of the underlying Restricted
Share.


6.Adjustments. Pursuant to Section 5 of the Plan, in the event of a change in
capitalization as described therein, the Administrator shall make such equitable
changes or adjustments, as it deems necessary or appropriate, in its discretion,
to the number and kind of securities or other property (including cash) issued
or issuable in respect of out-standing Restricted Shares.


7.Legend on Certificates. The Participant agrees that any certificate issued for
Restricted Shares (or, if applicable, any book entry statement issued for
Restricted Shares) prior to the vesting shall bear the following legend (in
addition to any other legend or legends required under applicable federal and
state securities laws):


THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
CERTAIN RESTRICTIONS UPON TRANSFER AND RIGHTS OF REPURCHASE (THE “RESTRICTIONS”)
AS SET FORTH IN THE BROOKDALE SENIOR LIVING INC. 2014 OMNIBUS INCENTIVE PLAN AND
A RESTRICTED SHARE AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND
BROOKDALE SENIOR LIVING INC., COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF
THE COMPANY. ANY ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE
RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE,
HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT EFFECT AND SHALL
RESULT IN THE FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH PLAN AND AGREEMENT.










2

--------------------------------------------------------------------------------





8.Certain Changes. The Administrator may accelerate the vesting dates or
otherwise adjust any of the terms of the Restricted Shares; provided that,
subject to Section 5 of the Plan, no action under this Section shall adversely
affect the Participant’s rights hereunder.


9.Notices. All notices and other communications under this Agreement shall be in
writing and shall be given by facsimile or first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three days after mailing or 24 hours after transmission by facsimile to
the respective parties, as follows: (i) if to the Company, at Brookdale Senior
Living Inc., 111 Westwood Place, Suite 400, Brentwood, TN 37027, Facsimile:
(615) 564-8204, Attn: General Counsel and (ii) if to the Participant, using the
contact information on file with the Company. Either party hereto may change
such party’s address for notices by notice duly given pursuant hereto.
Notwithstanding the foregoing, the Company may, in its sole discretion, decide
to deliver any notice or other communications related to the Restricted Shares,
this Agreement or current or future participation in the Plan by electronic
means. The Participant hereby consents to receive such notices and other
communications by electronic delivery and agrees to participate in the Plan
through an online or electronic system established and maintained by the Company
or a third party designated by the Company (including the Company’s stock plan
service provider’s website).


10.Securities Laws Requirements. The Company shall not be obligated to transfer
any Common Stock to the Participant free of the restrictive legend described in
Section 7 hereof or of any other restrictive legend, if such transfer, in the
opinion of counsel for the Company, would violate the Securities Act of 1933, as
amended (the “Securities Act”) (or any other federal or state statutes having
similar requirements as may be in effect at that time).


11.No Obligation to Register. The Company shall be under no obligation to
register the Restricted Shares pursuant to the Securities Act or any other
federal or state securities laws.


12.Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Restricted Shares by any holder thereof in violation of
the provisions of this Agreement will be valid, and the Company will not
transfer any of said Restricted Shares on its books nor will any of such
Restricted Shares be entitled to vote, nor will any distributions be paid
thereon, unless and until there has been full compliance with said provisions to
the satisfaction of the Company. The foregoing restrictions are in addition to
and not in lieu of any other remedies, legal or equitable, available to enforce
said provisions.


13.Taxes. The Participant shall be solely responsible for the payment of any
applicable taxes, including but not limited to, estimated taxes and
self-employment taxes, as well as any interest or penalties which may be
assessed, imposed or incurred with respect to the Restricted Shares. The
Participant acknowledges that the tax laws and regulations applicable to the
Restricted Shares and the disposition of the Restricted Shares following vesting
are complex and subject to change. If Participant desires to make an election
pursuant to Section 83(b) of the Code, the Participant shall promptly notify the
Company of any such election. The Participant acknowledges that it is the


3

--------------------------------------------------------------------------------





Participant’s sole responsibility, and not the Company’s responsibility, to file
timely any election under Section 83(b) of the Code, even if the Participant
requests the Company or its representatives to make this filing on the
Participant’s behalf.


14.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.


15.Governing Law. This Agreement shall be governed by and construed according to
the laws of the State of Delaware without regard to its principles of conflict
of laws.


16.Incorporation of Plan. The Plan is hereby incorporated by reference and made
a part hereof, and the Restricted Shares and this Agreement shall be subject to
all terms and conditions of the Plan.


17.Amendments; Construction. The Administrator may amend the terms of this
Agreement prospectively or retroactively at any time, but no such amendment
shall impair the rights of the Participant hereunder without the Participant’s
consent. Headings to Sections of this Agreement are intended for convenience of
reference only, are not part of this Agreement and shall have no effect on the
interpretation hereof.


18.Survival of Terms. This Agreement shall apply to and bind the Participant and
the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.


19.Agreement Not a Contract for Services. Neither the Plan, the granting of the
Restricted Shares, this Agreement nor any other action taken pursuant to the
Plan shall constitute or be evidence of any agreement or understanding, express
or implied, that the Participant has a right to continue to provide services as
an officer, director, employee, consultant or advisor of the Company or any
Subsidiary or Affiliate for any period of time or at any specific rate of
compensation.


20.Authority of the Administrator. The Administrator shall have full authority
to interpret and construe the terms of the Plan and this Agreement. The
determination of the Administrator as to any such matter of interpretation or
construction shall be final, binding and conclusive.


21.Representations. The Participant has reviewed with the Participant’s own tax
advisors the Federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for any tax liability that may arise as a result
of the transactions contemplated by this Agreement.


22.Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the


4

--------------------------------------------------------------------------------





validity of the remainder of this Agreement, the balance of which shall continue
to be binding upon the parties hereto with any such modification (if any) to
become a part hereof and treated as though contained in this original Agreement.
Moreover, if one or more of the provisions contained in this Agreement shall for
any reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable, in lieu of severing such unenforceable
provision, such provision or provisions shall be construed by the appropriate
judicial body by limiting or reducing it or them, so as to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear, and
such determination by such judicial body shall not affect the enforceability of
such provision or provisions in any other jurisdiction.


23.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the Restricted Shares
subject to all the terms and conditions of the Plan and this Agreement. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under this Agreement. By the Participant’s electronically accepting the award of
the Restricted Shares using an online or electronic system established and
maintained by the Company or a third party designated by the Company (including
the Company’s stock plan service provider’s website), the Participant agrees to
be bound by the terms and conditions of the Plan and this Agreement. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same
instrument. The Participant’s electronic acceptance of the award of the
Restricted Shares shall have the same validity and effect as a signature affixed
to this Agreement by the Participant’s hand.


[Signature page to follow.]


5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.


BROOKDALE SENIOR LIVING INC.




By: _______________________________
Name:
Title:




PARTICIPANT:


                        






6